PER CURIAM.
The questions involved in this patent case are simply whether the patent involved invention and whether defendants infringe. All-important as these are to the litigants, the case involves no legal principles or patent law practice, and therefore nothing of interest to the profession or patentees generally. The judge below has exhaustively discussed the prior art and wherein this patentee inventively improved' upon it. The ease has had further full consideration by this court, and we are in full accord with the trial judge on the issues of invention and infringement.
In view of these facts, we find no warrant for another opinion, and therefore limit ourselves to affirming the decree below.